Citation Nr: 1233612	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Andrew Rutz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to February 1980 and May 1984 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  An RO hearing before a Decision Review Officer (DRO) was held in April 2012.  A transcript of that hearing is associated with the record. 

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological examinations in July 2009 and May 2012; as will be discussed in greater detail below, the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran has reported that he served as an Aviation Machinist's Mate and his STRs reflect that he participated in a hearing conservation program.  Therefore, it may be reasonably assumed that he was exposed to noise trauma in service.  However, his STRs are silent for any complaints, findings, treatment, or diagnosis relating to bilateral hearing loss.  [Notably, he has established service connection for tinnitus.]

On audiometry in connection with the Veteran's January 1976 enlistment examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
Not Tested
10
LEFT
20
5
0
Not Tested
0

The Veteran denied hearing loss and on clinical evaluation the ears and drums were normal

On audiometry in connection with an April 1976 Air Crewman Candidate examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
10
0
0
0
0

A whispered voice test conducted at this time found hearing 15/15 bilaterally.  The Veteran denied hearing loss; on clinical evaluation the ears and drums were normal.  

On October 1977 annual aircrew examination, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
5
5
LEFT
15
10
5
10
5

The Veteran reported that he had allergic rhinitis.  He denied hearing loss; his ears and drums were normal on clinical evaluation.  

On November 1978 annual aircrew examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
20
15
10
5
10

The Veteran reported that he was suffering from sinusitis and hay fever.  He denied hearing loss; his ears and drums were normal on clinical evaluation.  

On November 1979 annual aircrew examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
25
15
10
10
5

The Veteran denied hearing loss.  On clinical evaluation his ears and drums were normal.  The Veteran was separated from active service in February 1980; there is no separation examination report available.
The Veteran re-enlisted in the United States Coast Guard in May 1984.  On re-enlistment examination at the time, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
5
5
5
5

The Veteran denied hearing loss; his ears and drums were normal on clinical evaluation.  

On June 1985 annual air crewman examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
10
5
10
0

The Veteran denied hearing loss; his ears and drums were normal on evaluation.  

On June 1986 hearing conservation program audiometry puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
5
0

On March 1987 separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0
The Veteran's ears and drums were normal on clinical evaluation.  
A June 2002 private treatment record shows that the Veteran was seen by an otolaryngologist for complaints of chronic sinusitis; he reported fullness and pressure in his ears (but did not mention hearing loss).  

A September 2007 private treatment record shows that the Veteran was seen for a general physical examination; he complained of various conditions, but did not mention hearing loss.  

A September 2009 private treatment record shows that the Veteran was seen for an audiological evaluation by Dr. H.M..  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
35
LEFT
20
20
15
25
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  Mild to moderate bilateral high frequency SNHL was diagnosed.  The audiologist also diagnosed tinnitus and stated that since tinnitus is an objective symptom, it is usually associated with high frequency SNHL.  An opinion as to the likely etiology of the Veteran's hearing loss was not provided. 

On July 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
35
LEFT
20
20
20
30
50

The average puretone thresholds were 29 decibels in the right ear and 30 in the left.  Speech audiometry revealed speech recognition ability of 90 percent in each ear.  The diagnosis was normal to mild SNHL in the right ear and normal to moderate SNHL in the left ear.  The Veteran reported that he had difficulty hearing on the telephone if the volume was too low, women's voices were hard to hear, he had to turn the television up loud, and he had his wife repeat herself frequently.  He reported noise trauma exposure in service.  He reported that between his periods of active service he worked as a truck driver and with a construction company at an oil refinery.  Following separation from active service in May 1987, he worked as a truck driver.  He denied other recreational and societal sources of noise exposure.  He reported he was treated for sinus problems which caused clear drainage from his ears.  He denied any history of ear disease, ear trauma, head injury, familial hearing loss, or taking ototoxic drugs.  The Veteran reported employment difficulties in the form of sporadic difficulty hearing customers on the telephone or through security intercoms and difficulty hearing speech over loud speakers.

The VA examiner opined that the Veteran's bilateral hearing loss was less likely as not related to his military service.  He explained that the Veteran's STRs did not support a finding of changed hearing sensitivity during service.  Puretone thresholds were within normal limits at the time of separation from service in 1987.  There was no significant threshold shift found when the in-service tests were compared, and it was more likely that the current loss was due to a combination of age, familial factors, and postservice noise exposure.  The Veteran was also given a diagnosis of tinnitus, which he had reported was affected by his sinus issues, in that the ringing would change pitch when his ears or sinuses would drain.  The examiner opined that as tinnitus is often associated with the onset of hearing loss, it was as likely as not that the symptom of tinnitus manifested with the onset of the Veteran's hearing loss after separation from active service.  

On May 2012 VA audiological evaluation, puretone thresholds, in decibels, were




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
55
LEFT
25
30
30
45
50

Average puretone thresholds were 33 decibels in the right ear and 36 decibels in the left ear.  Speech audiometry revealed speech recognition ability 90 percent in the right ear and 92 percent in the left.  Bilateral SNHL was diagnosed.  The examiner opined that the Veteran's hearing loss was less likely as not caused by his military service.  The examiner explained that the audiometric studies noted in the Veteran's STRs showed puretone thresholds within normal limits, and that there were no significant shifts noted at any frequency at any time during service.  [The examiner noted an exception in the October 1977 audiological results, which showed in increase in puretone thresholds, after which the thresholds returned to baseline.]  The examiner related this increase to the Veteran's service connected sinus disease and that his STRs indicate that in September 1977 he was treated for a severe sinus disease, which would explain the October 1977 audiological results.  The examiner went on to state that there is no scientific basis for delayed-onset  hearing loss due to noise exposure, and as the Veteran's enlistment and separation audiological evaluations were normal, it was less likely than not that his current hearing loss was related to his military service.  

The May 2012 examiner also noted the Veteran's diagnosis of tinnitus, and opined that as the Veteran stated that his tinnitus fluctuated with time and with symptoms related to his sinus issues, it was likely that his tinnitus was related to his sinus disease rather than his current hearing loss or noise exposure while in the military.  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry. Based upon his self-reports of his duties in service, and his participation in a hearing conservation program, it may reasonably be conceded that he was exposed to noise trauma in service. What he must still show to establish service connection for bilateral hearing loss is that it is related to his service, to include as due to his exposure to noise trauma therein. 

A hearing loss disability was not manifested in service.  All audiometry in service found normal hearing in each ear.  Although the Veteran's work in service likely exposed him to hazardous noise levels, no complaints pertaining to hearing loss were noted.  To the extent that he may be seeking to establish that a hearing disability was manifested in service, he is not competent to do so by his own observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hearing loss disability is established by audiometric studies and, and as noted above, all audiometry in service was normal. See 38 C.F.R. § 3.385.  

Furthermore, there is no credible evidence of continuity of hearing loss complaints (i.e., since service).  There is no evidence of record that indicates the Veteran sought postservice treatment for hearing loss before he filed his claim for service connection in November 2008 (more than 20 years following separation from active service).  Notably, he was seen by an otolaryngologist in June 2006 in for his sinus problems, but he did not mention hearing loss at the time.  Nor did the he mention hearing loss when he was seen for a general physical in September 2007.  While the absence of hearing loss complaints on such occasions does not of itself establish that the Veteran did not have a hearing loss disability at such times, it is a factor for consideration in determining whether or not there was postservice continuity of hearing loss disability.  To the extent that the Veteran may be seeking to establish postservice continuity of hearing loss by his more recent unsupported accounts, the Board finds that they are self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341, 345 (1999).

Accordingly, service connection for hearing loss disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Additionally, as there is no evidence that hearing loss was manifest in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).

What remains for consideration is whether the Veteran's hearing loss disability may otherwise be related to his service.  Whether a disability such as hearing loss is or is not related to remote etiological factors in service in the absence of continuity of symptoms is a medical question, beyond the capability of lay observation.  See Jandreau, 492 F.3d 1372, 1374, 1377.

The only competent (medical) evidence in the record that addresses the matter of a nexus between the Veteran's current hearing loss and his service is in the reports of the July 2009 and May 2012 VA examiners, both of whom opined that the Veteran's current hearing loss disability is unrelated to his service/exposure to noise trauma therein.  As both examiners (audiologists trained in diagnosing and determining the etiology of hearing loss) expressed familiarity with the record, and provided explanations of rationale for their opinions (observing that audiometry at separation was normal, and in the case of the May 2012 examiner, indicating that there was no scientific basis for delayed-onset hearing loss due to noise exposure), their opinions are probative evidence in this matter.  Because there is no competent evidence to the contrary, the opinions are persuasive.  

The Veteran's own lay statements relating his hearing loss to noise trauma in service are not competent evidence.  He does not cite to any supporting medical opinion or treatise evidence.  He asserted, through his representative at the DRO hearing, that his tinnitus and hearing loss are related and that, because he has established service connection for tinnitus, his hearing loss should also be service-connected.  The Board finds this argument non-persuasive.  While facts and circumstances surrounding a claim for hearing loss can be very similar to those in a claim of service connection for tinnitus, and while tinnitus and hearing loss are commonly found together, they are distinct entities.  Notably, the competent evidence of record in this matter, the opinion of the May 2012 examiner, relates the Veteran's tinnitus to his sinus problem (and not to acoustic trauma-related hearing loss).  Therefore, that the Veteran has service-connected tinnitus has no bearing on whether his claim of service connection for hearing loss should be granted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his service/noise trauma therein (or to his service-connected tinnitus), and therefore is against his claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  
ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


